Citation Nr: 0006795
Decision Date: 03/14/00	Archive Date: 09/08/00

DOCKET NO. 96-37 083A              DATE MAR 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Salt Lake City, Utah

THE ISSUE

Entitlement to nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to February 1970.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran is 50 years of age, has a General Education Diploma,
and has three years of college coursework in liberal arts. He has
worked in the capacity of Department of Veterans Affairs (VA)
medical clerk, dishwasher, worked at the Post Office for two years,
had a couple of driving jobs, and washed dishes in a restaurant.
The most current information of record suggests he is currently
employed full time as a lead technician at a detoxification center,
earning $1200 per month.

3. The veteran's ratable disabilities include PTSD, 30 percent
disabling under both the new and old versions of the rating
schedule; hypertension, assigned noncompensable ratings under both
the new and old versions of the rating schedule; and
gastroesophageal reflux disease, rated 10 percent disabling.

4. The veteran has also been diagnosed with alcohol and drug abuse.

CONCLUSION OF LAW

A well-grounded claim of entitlement to a permanent and total
rating for nonservice-connected pension purposes has not been
presented. 38 U.S.C.A. 1502, 1521, 5107 (West 1991); 38 C.F.R.
3.321, 3.342, 4.15, 4.16, 4.17 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

The veteran served on active duty from May 1967 to February 1970.
In January 1996 he filed a claim seeking to establish entitlement
to service connection for various disabilities, and also for
nonservice-connected pension. On the VA Form 21-526, Veteran's
Application for Compensation or Pension, submitted at that time he
reported he last worked in August 1995 at a VA facility as a
medical clerk for 11 months, and earned $15,000, but that he was
currently unemployed.

Among medical records obtained were notations that the veteran was
terminated from his VA employment in August 1995 because of
absenteeism attributed by the examiner to alcohol abuse. In a
February 1996 VA compensation and pension examination the examiner
noted the veteran's current alcohol abuse and history of drug
abuse, as well as reports of chest pain and frequent heartburn. The
diagnoses were history of borderline hypertension, and symptoms
suggestive of gastroesophageal reflux; continuous and severe
alcohol dependence, history of polydrug abuse, post-traumatic
stress disorder (PTSD), chronic severe depression without psychotic
features, agoraphobia without a history of panic disorder,
antisocial traits, and a current Global Assessment of Functioning
(GAF) of 35. The psychiatric examiner opined that it appeared the
veteran's depression, substance abuse and agoraphobia were directly
related to Vietnam, and that his most disabling condition was his
substance abuse. In an April 1996 rating decision service
connection was denied for depression and agoraphobia, rated 30
percent disabling, PTSD, rated noncompensably disabling, alcohol
dependence and drug abuse, deemed of misconduct origin, and
hypertension and paranoid schizophrenia, also found noncompensably
disabling. Symptoms suggestive of gastroesophageal reflux were also
found nonservice-connected, and rated 10 percent disabling.
Entitlement to nonservice-connected pension benefits was denied.

The veteran expressed written disagreement with that determination
in May 1996. In a Statement of the Case furnished to him in July
1996, the RO explained that his claim was denied because it had
been determined that his most disabling condition

- 3 -

is his substance abuse of misconduct origin, which cannot be
considered in determining eligibility for pension benefits. The
veteran had requested a hearing before a hearing officer, which was
held in September 1996. At the hearing he testified that he was
unemployed, and that in the 27 and one half years since his return
from Vietnam he had worked less than 10 years, that he had been in
jail a few times because of drugs and alcohol, and that he was
currently seeking employment. He explained that if he gets a job,
he has problems retaining it because he cannot take orders, and
because he oversleeps and arrives to work late. He reported he was
then living with his girlfriend, and were it not for her he would
be living on the street. He stated that he last worked for VA in
August 1995, and had been so employed for 11 and one half months
but was terminated because he did not get along with other
employees. He added that he was unable to resume collecting Social
Security Administration benefits as he had done from 1992 to 1994,
and had also been unsuccessful in his attempts to obtain employment
through other job service programs. He explained that he has two
and one half years of college in a liberal arts program, but has no
trade, no skill and no profession. He worked at the Post Office for
two years, had a couple of driving jobs, and washed dishes in a
restaurant. He reported he had no physical problems that prevent
him from working, and was taking no medication for hypertension.
The veteran asked that his hearing testimony be accepted in lieu of
a VA Form 9.

Following the hearing, the VA scheduled VA compensation and pension
examinations in an effort to obtain employability information, but
the veteran did not attend them. In October 1997 he was furnished
a Supplemental Statement of the Case (SSOC) in which it was
explained that his claim remained denied. The appeal was forwarded
to the Board, which issued a decision in April 1998 denying service
connection for PTSD, and remanding the pension claim for additional
development. Among the development the Board directed be conducted
on remand was obtaining all treatment records, conducting an
examination by a psychiatrist who should opine as to whether the
veteran's nonsubstance abuse disabilities preclude employability
and address the current GAF scores, and also conducting a general
medical examination.

4 - 

On remand, the veteran was afforded examinations by a psychologist
and by a physician. He was not examined by a psychiatrist. On
general medical examination the diagnostic impressions were
gastroesophageal reflux disease, controlled by over-the-counter
medications, with no history of hematemesis or melena; history of
previous anterior chest pain with previous studies indicating a
normal stress electrocardiogram in 1996, no remarkable anterior
chest pain since then, and no evidence of any organic cardiac
disease; and history of possible acute hepatitis in the past, not
confirmed by medical examination. The psychologist who examined the
veteran diagnosed alcohol dependence, polysubstance abuse, and
mild, chronic PTSD; antisocial personality traits, and a GAF of 60.
He did not provide the definition for the GAF score, despite the
Board's directions to do so. He concluded that the veteran was
"functioning at about the 30 percent disability level," and that
under the old and new rating criteria, a 30 percent disability
rating was warranted. The psychologist added that it was difficult
to separate the symptoms of substance abuse from those of PTSD, and
then stated that PTSD symptoms suggested a 30 percent rating was
warranted. With regard to the matter of employability, the examiner
indicated that the veteran's nonsubstance-abuse disorders impair
but do not preclude employability. He noted that the veteran was
then employed, earning $1200 per month as a lead technician at a
detoxification center.

In a December 1999 SSOC the veteran was informed that his pension
claim remained denied, and in January 2000 he indicated he had
nothing additional to submit. The appeal was returned to the Board,
and in February 2000 the veteran's representative at the Board
submitted additional argument on the veteran's behalf.

Applicable Laws and Regulations 

A person shall be considered to be permanently and totally disabled
if such a person is unemployable as a result of disability
reasonably certain to continue throughout the life of that person,
or is suffering from (1) any disability which is sufficient to
render it impossible for the average person to follow a
substantially gainful occupation, but only if it is reasonably
certain that such disability will continue throughout his life; or
(2)any disease or disorder determined by the Secretary to be

- 5 -

of such a nature or extent as to justify a determination that
persons suffering therefrom are permanently and totally disabled.
38 U.S.C.A. 1502.

The Secretary shall pay to each veteran of a period of war who
meets the service requirements set out by law and who is
permanently and totally disabled from nonservice-connected
disability not the result of the veteran's willful misconduct
pension at the rate prescribed by law. 38 U.S.C.A. 1521(a); 38
C.F.R. 3.342. The maximum annual rate of income for a veteran with
no dependents to receive nonservice-connected pension benefits is
currently $8989. Cost-of-Living Adjustments and Headstone or Marker
Allowance Rate, 65 Fed. Reg., 5930-5932 (2000).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United States
Court of Appeals for Veterans Claims (Court), formerly known as the
United States Court of Veterans Appeals, analyzed the law with
respect to pension entitlement under 38 U.S.C.A. 1502 and set up a
two-prong test for pension eligibility. The Court indicated that
permanent and total disability must be shown in one of two ways:
either the veteran must be unemployable as a result of a lifetime
disability (this is the "subjective" standard and is based on the
veteran's individual work experiences, training and disabilities),
or, if not unemployable, he must suffer from a lifetime disability
which would render it impossible for the "average person" with the
same disability to follow a substantially gainful occupation (this
is the "objective" standard). To make this determination, the Board
must apply the percentage standards of 38 C.F.R. 4.16, 4.17, that
is, the objective standard, and consider entitlement to
extraschedular evaluations under 38 C.F.R. 3.321(b)(2), that is,
the subjective standard. Brown, 2 Vet. App. 444, 446 (1992).

Complete consideration will be given to unusual physical or mental
effects in individual cases, to the effects of occupational
activities, to defects which would prevent the usual amount of
success in overcoming the effects of the disability, and to the
overall effect of a combination of disabilities. 38 C.F.R. 4.15.

- 6 -

All veterans who are basically eligible and who are unable to
secure and follow a substantially gainful occupation by reason of
disabilities which are likely to be permanent shall be rated
permanently and totally disabled. For the purpose of pension, the
permanence of the percentage requirements of 38 C.F.R. 4.16 is a
requisite. Total disability ratings may be assigned where the
schedular rating is less than total, when it is found that the
disabled person is unable to secure or follow a substantially
gainful occupation as a result of a single nonservice-connected
disability rated at 60 percent or more, or as a result of two or
more disabilities, provided at least one is rated at 40 percent or
more and there is sufficient additional nonservice-connected
disability to bring the combined rating to 70 percent or more. 38
C.F.R. 4.16(a).

In determining whether an assignment of a permanent and total
disability rating is appropriate, it is essential to begin with a
review of each of the veteran's ratable disabilities. Roberts v.
Derwinski, 2 Vet. App. 3 87 (1992). VA has a duty to acknowledge
and consider all regulations that are potentially applicable
through the assertions and issues raised in the record, and to
explain the reasons and bases for its conclusion. This includes the
requirement to examine the entire history of the veteran's
disabilities. Id. at 390; Schafrath v. Derwinski, 1 Vet. App. 589
(1991); 38 C.F.R. 4.1, 4.2 (1998).

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (1998). The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

A person who submits a claim for VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. A well-
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of 38
U.S.C.A. 5107(a).

7 -

Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). A nonservice-
connected pension claim is well grounded if the claimant shows
qualifying wartime service; completes a VA pension application as
to income; that he may have a total disability rating when all
nonservice-connected disabilities are properly evaluated; and
submits plausible evidence of unemployability. Vargas-Gonzalez v.
West, 12 Vet. App. 321, 328 (1999).

Until a well-grounded claim has been presented, VA has no duty to
assist a claimant. Morton v. West, 12 Vet. App. 477 (1999), mot.
for en banc review den'd July 28, 1999. In Stegall v. West, 11 Vet.
App. 268 (1998), the Court held that a Board remand in an appeal
involving a well-grounded claim created the right to compliance
with the remand order. In Roberts v. West, No. 97-1993 (U.S. Vet.
App. Nov. 19, 1999), however, the Court held that when a claim is
not well grounded, there is no duty under Stegall to perform the
actions directed in a prior Board remand.

Analysis The veteran argues that his various disabilities have,
ever since his return from Vietnam, prevented him from obtaining
and retaining employment. More specifically, he asserts that his
experiences in Vietnam cause flashbacks of stressful events he
experienced in Vietnam, and caused PTSD. He adds that PTSD symptoms
caused him to abuse alcohol and drugs, and prevented him from
pursuing a career. The Board notes that it denied the veteran's
claim of entitlement to service connection for PTSD in its April
1998 decision; that decision is final. The manifestations of
disability attributed to PTSD, a nonservice-connected disability,
will be considered by the Board in adjudicating whether nonservice-
connected pension benefits are warranted. The Board is satisfied
that all relevant evidence has been obtained and associated with
the record.

The law provides that nonservice-connected pension benefits are not
payable when the cause of the veteran's unemployability is his own
willful misconduct. 38 U.S.C.A. 1521(a); 38 C.F.R. 3.342. The
veteran asserts he drinks and abuses drugs because of his PTSD; as
noted above, however, PTSD is not a service-

8 -

connected disability. Therefore, if the veteran is found to be
unemployable as the result of his abuse of drugs and alcohol, VA
pension benefits cannot be paid.

The first step in adjudicating an appeal is ascertaining whether
the appellant has submitted a well-grounded claim. 38 U.S.C.A.
5107. A well-grounded claim for nonservice-connected pension
benefits requires qualifying wartime service; a completed VA
pension application as to income; the possibility that the veteran
may have a total disability rating when all nonservice-connected
disabilities are properly evaluated; and plausible evidence of
unemployability. Vargas-Gonzalez.

In this case, the veteran served on active duty for more than 90
days during a period of war; therefore, he has qualifying service.
38 U.S.C.A. 1521. In January 1996 he completed a VA claim for
pension, including his then-current income information. Since that
time he has retained employment, and information regarding his
income earned was added to the claims folder as part of the report
of the October 1999 VA compensation and pension examination.
Accordingly, the first two steps of the analysis of a well-grounded
pension claim have been met. Vargas-Gonzalez.

During the pendency of this appeal, the veteran has been afforded
two complete VA compensation and pension examinations, each of
which identified the various disabilities from which he asserted he
suffered at the time, and discussed the manifestations of each
disability. In the most recent examination the psychologist
provided an opinion as to whether the veteran was precluded from
employment by nonsubstance-abuse disability. Accordingly, the
requirement that the record contain such information regarding each
nonservice-connected disability has been met. The evidence does
not, however, support a finding that the veteran has a total
disability rating when all nonservice-connected disabilities are
properly evaluated: the evidence shows the veteran has impairment
caused by PTSD, but only to the level represented by a 30 percent
rating, that his gastrointestinal disorder warrants a 10 percent
disability rating, and that his other ratable nonservice-connected
disabilities are assigned noncompensable ratings. As there is no
single disability that is so disabling as to result in a total
schedular rating, nor is there a single disability rated

9 -

60 percent or more disabling, the Board has also considered whether
pension is payable because the veteran has at least one disability
rated at 40 percent or more and there is sufficient additional
nonservice-connected disability to bring the combined rating to 70
percent or more. As noted above, however, there is no single
disability rated 40 percent or more. As the evidence does not
support a finding that the veteran has a total disability rating
when all nonservice-connected disabilities are properly evaluated,
the third step of the analysis of a claim to determine its well
groundedness has not been met. Vargas-Gonzalez. Alcohol abuse and
drug abuse, unless they are a "secondary result" of an "organic
disease or disability," are considered to be "willful misconduct."
See 38 C.F.R. 3.301(c)(2), 3.301(c)(3) (1998). Disability pension
is not payable for any condition due to the veteran's own willful
misconduct. 38 C.F.R. 3.301(b) (1998).

The Board has also considered whether there is plausible evidence
of unemployability. Nonservice-connected pension benefits are not
payable when unemployability is due to impairment of misconduct
origin; as the medical opinions of record suggest that the
veteran's substance abuse is his main impediment to employability
and is of misconduct origin, and that the veteran is currently
employed, earning more than the $8989 income allowed for receipt of
nonservice- connected pension benefits, the Board finds there is no
plausible evidence of unemployability. The fourth step of the
analysis of a claim to determine its well groundedness has not been
met. Based on the foregoing, the Board finds the veteran has not
presented evidence sufficient to justify a belief by a fair and
impartial individual that his claim is well grounded.

The law requires that the veteran submit a well-grounded claim.
Once such a claim is presented, VA has a duty to assist the
claimant. The duty may include conducting a VA examination, and
remanding a matter to the RO to complete actions directed by the
Board in a prior remand if such actions were not completed.
Stegall. In the absence of a well-grounded claim, however, no such
duty attaches.

- 10 -

ORDER

A well-grounded claim of entitlement to nonservice-connected
pension benefits not having been submitted, the appeal is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals



